DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 55 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent No. US 5401399 A to Magnusson et. al.
Regarding claim(s) 55, Magnusson teaches a cartridge for a water dispensing apparatus comprising:
an elongated tubular body having an internal chamber (see Fig. 3, cylindrical plastic housing 52 reads on the limitation of a “body”; the internal volume of the body reads on the internal chamber), and first and second end portions (see Fig. 3, the top and bottom ends of housing 52 read on the limitations of first and second end portions),
a bed of disinfectant material located in the internal chamber of the body for neutralizing bacteria, viruses and pathogens in the water in the internal chamber (see Fig. 3, bactericide 69 and bactericide 75),

a first cavity located with the first end portion (see Fig. 3, first filter 78; the volume occupied by the first filter reads on the claim limitation of the first cavity because it is within the inner diameter of the cylindrical wall of body 52 at the top end portion);
a first filter (78) disposed within and surrounded by the first cavity for removing organic and inorganic materials from the water flowing through the first filter into the internal chamber of the body filter (see Fig. 3, first filter 78; the volume occupied by the first filter reads on the claim limitation of the first cavity),
a second end member (54) mounted on the second end portion of the body (see Fig. 3, end cap 54 reads on a second end member), and
a second filter for preventing the disinfectant material in the internal chamber of the body from moving with water outside the cartridge (see Fig. 3, second filter 64); and
where the first end member (74) comprises an interior wall (see Fig. 3, annotated below) extending along a side of the first filter (78) and contacts the bed of disinfectant material (75).

    PNG
    media_image1.png
    428
    1131
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 31, 41-43, 45, 47, 49-50, 52, 54 & 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. US 5401399 A to Magnusson et. al.
Regarding claim(s) 31, Magnusson teaches a cartridge for a water dispensing apparatus comprising:
a body having an internal chamber (see Fig. 3, body 52; the internal volume of the body reads on the internal chamber),
a bed of disinfectant material located in the internal chamber of the body for neutralizing bacteria, viruses and pathogens in the water in the internal chamber of the body (see Fig. 3, bactericide 69 and bactericide 75),
a first end member disposed at a proximal end of the body (see Fig. 3, end cap 54 reads on the first end member),
said first end member having a passage (see Fig. 4, passages 56 on end cap 54) to allow water to flow into the internal chamber of the body,
a first filter disposed within and surrounded by internal chamber of the body operable to remove particulates from the water flowing through the first filter into the internal chamber of the body (see Fig. 3 & 4, screen 64 reads on the second filter),
a second end member (74) having passage (see Fig. 3, annotated above, volume occupied by 76 and the filter 78 reads on the claimed passage) open to the internal chamber to allow water to flow out of the internal chamber (see Fig. 3, passage 76), and
a second filter (78) disposed within and surrounded by the second end member and internal chamber (see Fig. 3, second filter 78).

    PNG
    media_image1.png
    428
    1131
    media_image1.png
    Greyscale
The second filter is fully capable of preventing the disinfectant material in the internal chamber from moving out of the internal chamber of the body (see column 5, line(s) 49-52 “A porous felt washer 78 mounts to the end cap 74 and adjacent to which a second quantity of bactericide 75 is contained in a second bactericide storage chamber.”), and a cap releasably disposed on the second end member. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Magnusson is silent as to where the first filter is disposed within and surrounded by the first end member; and where the first end member comprises an interior wall extending along a side of the first filter and contacts the bed of disinfectant material (75).
However, Magnusson further teaches:
where a filter (78) is disposed within and surrounded by an end member (74),
where the end member (74) comprises an interior wall (see Fig. 3, annotated above) extending along a side of the filter (78) and contacts the bed of disinfectant material (75)

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one known element, the end member and filter configuration of the second end member (74), for another, the end member and filter configuration of the first end member (56), to yield the predictable results of providing inlet and outlet ports to the cartridge while containing the bactericide within said cartridge. MPEP 2143.I.B.
Regarding claim(s) 41, Magnusson teaches the apparatus of claims 31.
Magnusson further teaches where the first end member (see Fig. 3, end cap 54) has a cylindrical body (see Fig. 4, end cap 54) and an annular shoulder engaging the distal end of the body (see Fig. 3, showing shoulder engaging body 54; see also column 5, line(s) 55-56 “The end caps 54 and 74 are sonic welded to the housing 52”).
Regarding claim(s) 43, Magnusson teaches the apparatus of claim 31.
Magnusson further teaches where the second end member has a cylindrical shaped tubular nipple (see Fig. 3, the cylindrical portion of endcap 74 projecting upward reads on the limitation of a nipple) contacting the second filter (see Fig. 3, second filter 78 is in contact with the central, upward-projecting portion of end cap 74).
claim(s) 45, Magnusson teaches a water treatment dispensing apparatus comprising:
a container having an internal chamber for holding water (see Fig. 2, threaded housing 14), the container having:
an elongated tubular body with:
an internal chamber (see Fig. 3, cylindrical plastic housing 52 reads on the limitation of a “body”; the internal volume of the body reads on the internal chamber), and
first and second end portions (see Fig. 3, the bottom and top of the body 52 read on the first and second end portions),
a bed of disinfectant material located in the internal chamber for neutralizing bacteria, viruses and pathogens in the water in the internal chamber (see Fig. 3, bactericide 69 and bactericide 75),
a first end member (54) contacting the first end portion (see Fig. 3, end cap 54 reads on the first end member),
said first end member (54) adjacent to a first cavity located within the first end portion (see Fig. 3, the volume occupied by the first filter 64 reads on the claim limitation of the first cavity and is located within the first end portion of the body 52),
a first filter (64) disposed within and surrounded by the first cavity (see Fig. 3, first filter 64; the volume occupied by the first filter reads on the claim limitation of the first cavity as said volume is located within the first end portion for the body 52 and is adjacent to the first end member);
a second end member (74) contacting the second end portion (see Fig. 3, end cap 74 reads on a second end member),
said second end member (74) adjacent to a second cavity (see Fig. 3, annotated below) located within the second end portion of the body (see Fig. 3, the volume occupied by the second filter 78 reads on the limitation of a second cavity),

a cap (16) releasably disposed on the second end member (see Fig. 2, head piece 16; see also column 4, lines 28-29 “Each housing 14 is secured to a headpiece 16 via mating threads”).
The first filter is fully capable of removing organic and inorganic materials from the water flowing through the first filter (see column 5, line(s) 43-46 “The screens 64, 66 and 68 are formed of a polypropylene material and exhibit a number of slots or through apertures to permit the passage of the water while retaining the bactericide.”; because organic and inorganic material larger than the slots or apertures of the first filter 64 are trapped by said filter, then the functional limitations are taught by the prior art). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Magnusson is silent as to where the first end member comprises an interior wall extending along a side of the first filter and contacts the bed of disinfectant material.
However, Magnusson further teaches
where a filter (78) is disposed within and surrounded by an end member (74),
where the end member (74) comprises an interior wall (see Fig. 3, annotated above) extending along a side of the filter (78) and contacts the bed of disinfectant material (75)

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one known element, the end member and filter configuration of the second end member, for another, the end member and filter configuration of the first end member, to yield the predictable results of providing inlet and outlet ports to the cartridge while containing the bactericide within said cartridge. MPEP 2143.I.B.
Regarding claim(s) 47, Magnusson teaches the water treatment dispensing apparatus of claim 45.
Magnusson further teaches where the bed of disinfectant material includes iodine (see Claim 5: “said bactericide comprises a multi-valent iodine resin.”).
Regarding claim(s) 49, Magnusson teaches the water treatment dispensing apparatus of claim 45.
Magnusson further teaches the apparatus further comprises a dental handpiece connected to the container whereby water is supplied to the dental handpiece (see column 2, lines 2-8 “The degree and duration of the contact is greater for dental stations where water is dispensed via a provided glass, which permits patient rinsing; a high 
Regarding claim(s) 50, Magnusson teaches the apparatus of claim 45.
Magnusson further teaches where the first end member (see Fig. 3, end cap 54) has a cylindrical body (see Fig. 4, end cap 54) and an annular shoulder engaging the distal end of the body (see Fig. 3, showing shoulder engaging body 54; see also column 5, line(s) 55-56 “The end caps 54 and 74 are sonic welded to the housing 52”).
Regarding claim(s) 52, Magnusson teaches the apparatus of claim 45.
Magnusson further teaches where the second end member (74) has a cylindrical shaped tubular nipple (see Fig. 3, annotated above, the cylindrical portion of endcap 74 projecting upward reads on the limitation of a nipple) contacting the second filter (see Fig. 3, second filter 78 is in contact with the central, upward-projecting portion of end cap 74).
Regarding claim(s) 54, Magnusson teaches the water treatment dispensing apparatus of claim 45.
Magnusson further teaches where the second filter (see Fig. 3, second filter 78) is disposed in a second cavity defined by a cylindrical wall of the body (see Fig. 3, annotated above, the volume occupied by the second filter 78 reads on the claim limitation of the cavity because it is within a cavity defined by the inner diameter of the cylindrical wall of body 52).
Regarding claim(s) 58, Magnusson teaches the cartridge of claim 31.
Magnusson further teaches where the interior wall (see Fig. 3, annotated below) comprises:
a first side contacting the first filter along a longitudinal direction (see Fig. 3, annotated below) and
.

    PNG
    media_image1.png
    428
    1131
    media_image1.png
    Greyscale

Claims 32 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Magnusson as applied to claims 31 and 45 above; in further view of US Patent No. 4,238,477 to J. Lambert et al. (“LAMBERT”).
Regarding claim(s) 32 & 46, Magnusson teaches the cartridge of claims 31 & 45, and/or the combination of Magnusson and ANES teaches the cartridge of claim 31.
Magnusson further teaches where the bed of disinfectant material includes iodine (see Claim 5: “said bactericide comprises a multi-valent iodine resin.”).
Magnusson or the combination of Magnusson and ANES is silent as to where: the bed of disinfectant material includes a resin containing polyiodide, an iodinated anionic exchange resin, a resin matrix iodinated with elemental iodine, or a silver composition.
However, LAMBERT teaches the bed of disinfectant material including a resin containing polyiodide (see ABSTRACT “The resin is in the iodide form, and the iodine is applied with a water carrier which is recycled in contact with the resin and the 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to substitute one known element, the disinfecting material including a resin containing polyiodide, an iodinated anionic exchange resin, or a resin matrix iodinated with elemental iodine as taught by LAMBERT, for another, the biocide of Magnusson or the combination of Magnusson and ANES to yield the predictable results of disinfectant material for providing demand-action disinfection for treating water and killing bacteria. MPEP 2143.I.B.
Claims 32, 40, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Magnusson as applied to claims 31 and 45 above; in further view of US Patent No. 6863905 to Shanbrom.
Regarding claim(s) 32 & 40 & 46, Magnusson teaches the cartridge of claim 31 or 45, and/or the combination of Magnusson and ANES teaches the cartridge of claim 31.
Magnusson further teaches where the bed of disinfectant material includes iodine (see Claim 5: “said bactericide comprises a multi-valent iodine resin.”).
Magnusson or the combination of Magnusson and ANES is silent as to where: the bed of disinfectant material includes a resin containing polyiodide, an iodinated 
However, Shanbrom teaches a water treatment apparatus (see Title) comprising a bed of disinfectant material (see column 2, line(s) 66-67 “The mixed iodine/capture resins are also effective at disinfecting water”) including an iodinated anionic exchange resin (see column 3, line 21 “an iodinated anion exchange resin (source)”); and the resin contains approximately 46 percent by weight active iodine and 54 percent by weight of inactive ingredients (claim 40) (see column 4, line(s) 21-23 “The typical iodine source resin such as ‘MCV’ resin (45% iodine by weight) from Umpqua Research”) in order to treat and disinfect the water with Iodine in a cartridge while also capturing and removing the residual iodine from the treated water (see column 2, line(s) 7-12 “Recently methods of using iodine bound to ion exchange resins have been developed for water treatment. Using iodine bound to resin simplifies the addition of iodine because a simple flow through cartridge can be provided that combines filters to remove particulates with the iodine dispensing resin.”; see also column 2, line(s) 20-23 “A potential advantage of resins is that ion exchange resins can also be used to remove iodide and residual iodine from the treated water. This gives the potential for easily purified water with no iodine or iodide traces.”; the composition of 45% iodine by weight of reads on the claim limitation of approximately 46% by weight). It is noted that the resin used in Shanbrom is the same as the preferred resin disclosed in the instant application (see Specification at (see ¶ [0015] “An alternative disinfectant material can be an iodinated anionic exchange resin manufactured and sold by MCV Technologies International, Inc. of Belleville, Ill. This resin releases a specific and consistent amount of iodine into the water flowing in chamber 57 to neutralize the microbial contaminates in the water. The disinfectant material 68 can be a resin matrix iodinated with elemental iodine, I2, to a level of 2 to 6 ppm of iodine in 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute one known element, the bed of disinfectant material of Magnusson or the combination of Magnusson and ANES, for another, the iodinated anionic exchange resin comprising approximately 46 percent by weight active iodine and 54 percent by weight of inactive ingredients as taught by Shanbrom, to yield the predictable results of treating and disinfecting the water with Iodine in a cartridge while also capturing and removing the residual iodine from the treated water. MPEP § 2143.I.B.
Further, it has been determined that it is prima facie obvious to a person having ordinary skill in the art at the time of invention to substitute one known element for another, when the prior art teaches the equivalence of said two disinfectant compositions for the same purpose, water treatment and disinfection. Therefore, the selection of any known equivalents to the disinfectant bed of Magnusson or the combination of Magnusson and ANES would be obvious to a person having ordinary skill in the art. In the current case, the use of an iodinated anionic exchange resin comprising approximately 46 percent by weight active iodine and 54 percent by weight of inactive ingredients would have been obvious to a person having ordinary skill in the art for at least the fact that the preferred resin disclosed by the applicant (see Specification at (see ¶ [0015] “An alternative disinfectant material can be an iodinated anionic exchange resin manufactured and sold by MCV Technologies International, Inc. of Belleville, Ill. This resin releases a specific and consistent amount of iodine into the water flowing in chamber 57 to neutralize the microbial contaminates in the water. The disinfectant material 68 can be a resin matrix iodinated with elemental iodine, I2, to a level of 2 to 6 ppm of iodine in water flowing through the resin. The resin contains approximately 46 percent by weight active iodine and 54 percent by weight of inactive ingredients.”) is commercially available for .
Claim(s) 32, 46, and 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Magnusson as applied to claims 31 and 45 above; in further view of US Patent No. 5,073,382 to M. Antelman (“ANTELMAN”).
Regarding claim(s) 32, 46 & 48, Magnusson teaches the apparatus of claims 31 or 45.
Magnusson further teaches where the bed of disinfectant material includes iodine (see Claim 5: “said bactericide comprises a multi-valent iodine resin.”).
Magnusson or the combination of Magnusson and ANES is silent as to where the bed of disinfectant material includes a silver composition.
However, ANTELMAN teaches a “divalent silver (Ag(II)) bactericidal compositions. Said compositions are useful for … water treatment” (see column 1, lines 7-10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one known element, the disinfectant material including a silver compound of ANTELMAN, for another, the biocide of Magnusson or the combination of Magnusson and ANES, to yield the predictable results of disinfectant material for treating water and killing bacteria. MPEP 2143.I.B.
Claims 44, 53, & 56-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Magnusson as applied to claims 31 and 45 above; in further view of US Patent No. 1,637,095 to O. H. Walters.
Regarding claim(s) 44 & 53, Magnusson teaches the apparatus of claim 31 or 45.
Magnusson further teaches where the second end member has a nipple (see Fig. 3, the cylindrical portion of endcap 74 projecting upward reads on the limitation of a nipple).
Magnusson or the combination of Magnusson and ANES is silent as to where the second end member has an annular wall around a nipple providing an annular gap 
Regarding where the second end member has an annular wall around a nipple providing an annular gap around the nipple; Walters teaches a quick detachable coupling (see column 1, line 3) featuring an annular wall surrounding a nipple providing an annular gap around the nipple (see Fig. 2, annotated below).

    PNG
    media_image2.png
    567
    1041
    media_image2.png
    Greyscale
Walters is analogous art as it is reasonably pertinent to the particular problem with which the inventor was involved, the connection of two fluid transfer devices, two hoses in Walters versus the cartridge to the tubular member of the claimed invention. 2141.01(a)
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to use an annular wall surrounding the nipple spaced to accommodate the tubular member as taught by '095 in the water treatment dispensing apparatus of Magnusson or the combination of Magnusson and ANES in order to provide a quick detachable coupling for the cartridge.
Regarding where the annular wall having a proximal end contacting the body and tapered toward a distal end of the annular wall; it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions 
Regarding claim(s) 56, the combination of Magnusson and Walters or the combination of Magnusson/ANES/Walters teaches the cartridge of claim 53.
Magnusson further teaches where the first filter is disposed in a cavity defined by the cylindrical wall of the body (see Fig. 3, the volume occupied by the first filter 64 reads on the claim limitation of the cavity because it is within the inner diameter of the cylindrical wall of body 52).
Regarding claim(s) 57, the combination of Magnusson and Walters or the combination of Magnusson/ANES/Walters teaches the cartridge of claim 53.
Magnusson further teaches where the second end member has a nipple (see Fig. 3, the cylindrical portion of endcap 74 projecting upward reads on the limitation of a nipple).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-32, & 40-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, & 10 of U.S. Patent No. 9750834. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Although the claims at issue are not identical, they are not patentably distinct from each other because: claim(s) 1 in 9750834 substantially teach(es) the claim recitations of the instant application’s claim(s) 31, 42, 45, 51, 54, 55, & 56.
claim(s) 2-5 in 9750834 substantially teach(es) the claim recitations of the instant application’s claim(s) 32, 46, 47, & 48.
While the claims are silent as to the limitations of claim 40, it would have been obvious to a person having ordinary skill in the art at the time of invention over claim(s) 4 in 9750834, in further view of US Patent No. 6863905 to Shanbrom.
Although the claims at issue are not identical, they are not patentably distinct from each other because: claim(s) 7 or 28 in 9750834 substantially teach(es) the claim recitations of the instant application’s claim(s) 43 & 52.
Although the claims at issue are not identical, they are not patentably distinct from each other because: claim(s) 8 in 9750834 substantially teach(es) the claim recitations of the instant application’s claim(s) 44, 53, & 57.
Although the claims at issue are not identical, they are not patentably distinct from each other because: claim(s) 10 in 9750834 substantially teach(es) the claim recitations of the instant application’s claim(s) 49.
While the claims are silent as to the limitations of claims 41 and 50; it would have been obvious to a person having ordinary skill in the art at the time of invention in view of a preferred embodiment of Figs. 8, 15, 22, & 29; or over claim(s) 1 in 9750834, in further view of US Patent No. US 5401399 A to Magnusson et. al.
This is a provisional nonstatutory double patenting rejection.
Response to Amendment
Applicant’s amendments to the claims have overcome the rejections under 35 USC § 112(d) and 103 previously set forth.
New rejections under 35 U.S.C. § 102 & 103 and are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see pages 11-13, with respect to the rejection(s) of claim(s) 31, 45, & 55 under 35 USC § 103 have been fully considered, but they are not persuasive.
Applicant incorrectly argues that Magnusson does not teach where the combination of the end member and filter as claimed. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the current case, Magnusson clearly teaches where the filter 78 is disposed and surrounded by the end member 74; and where the end member 74 comprises an interior wall extending along a side of the first filter and contacts the bed of disinfectant material 75 (see Fig. 3 as annotated above).
Regarding applicant’s arguments that the “unlabbled notch” of Fig. 3 does not read on the claimed wall, see pages 11-12; while the scope of claims are given their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art; it is improper to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. MPEP 2111 & 2111.01.II. In the current case, the structure indicate in Fig. 3, annotated above, clearely reads on the claim limitations of the interior wall.
In response to Applicant’s argument that there would be no reason to use the same form of end member on both sides of the apparatus of Magnusson and/or argues that the design and function of each end of the apparatus are designed to ensure the water is properly filtered (i.e. teaching away), see page(s) 11.
It has been held that such nonpreferred embodiments failing to assert discovery beyond that known in the art does not constitute a "teaching away" unless such disclosure Celeritas Technologies Ltd, the fact that an apparatus is shown to be less than optimal does not vitiate the fact that it is disclosed. MPEP § 2123.I. Like the apparatus at issue in In re Gurley, a known or obvious invention does not become patentable simply because it has been described as inferior to some other invention for the same use. MPEP § 2123.II. Like the apparatus at issue in In re Fulton, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP § 2123.II.
In this case, Examiner finds neither discredit, nor destruction in the prior art reference, because Magnusson does not criticize, discourage or discredit the use of either end member over the other (see column 6, line(s) 22-26 “Although the invention has been described with respect to a presently preferred system organization and cartridges 40, 48 and 50, it is to be appreciated still other organizations may be suggested to those skilled in the art.”). Both end caps of the apparatus of Magnusson serve and function to connect the apparatus to a larger filtering system and retain the bactericide within the filter cartridge. As such, the “function and design” of the prior art is fully operable when a preferred embodiment of the end cap is used on both ends of the apparatus as claimed and made obvious by the prior art.
Applicant incorrectly argues that the felt washier 78 has a hole in the middle; see pages 11-12; however, Fig. 3 clearly shows that the felt washer 78 is one porous mass across the entirety of the width of between the cylindrical wall of the end member (74) 
As discussed above, Magnusson clearly teaches a combination of the end cap/member (74) and filter (78) which reads on the claimed limitations. It would have been obvious to a person having ordinary skill in the art to simply substitute and/or duplicate combination of the end member and filter which reads on the claimed invention onto both ends of the filter cartridge of the prior art, to yield predictable and obvious results.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, see pages 12-13, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the current case, the prior art before the priority date teaches or makes obvious all the limitations of the claimed invention. The rejection is based on knowledge within the level of ordinary skill at the time the claimed invention was made. As such, there is not improper use of the applicant’s disclosure in determining the obviousness of the invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773

/A.O./Examiner, Art Unit 1773 
/LUCAS A STELLING/Primary Examiner, Art Unit 1773